TYSON, Judge,
dissenting.
I would affirm the trial court’s dissolution of the preliminary injunction and denial of the permanent injunction. “[Restrictive servitudes are in derogation of the free and unfettered use of land.” Callaham v. Arenson, 239 N.C. 619, 625, 80 S.E.2d 619, 624 (1954); see also, Ingle v. Stubbins, 240 N.C. 382, 82 S.E. 2d 388 (1954); 1 Patrick K. Hetrick & James B. McLaughlin, Jr., Webster’s Real Estate Law in North Carolina § 18-6, at 840 (5th ed. 1999).
The covenants and agreements which impose such restrictions must be “strictly construed against limitation on use.” Callaham at 625, 80 S.E.2d at 624. In Callaham, our Supreme Court noted that “restrictive covenants clearly expressed may not be enlarged by implication or extended by construction. They must be given effect and enforced as written.” Id. In Long v. Branham, 271 N.C. 264, 156 S.E.2d 235 (1967), our Supreme Court summarized the rules of construction applicable to restrictive covenants:
‘Covenants and agreements restricting the free use of property are strictly construed against limitations upon such use. Such restrictions will not be aided or extended by implication or enlarged by construction to affect lands not specifically described, or to grant rights to persons in whose favor it is not clearly shown such restrictions are to apply. Doubt will be resolved in favor of the unrestricted use of property, so that where the language of a restrictive covenant is capable of two constructions, the one that limits, rather than the one which extends it, should be adopted, and that construction should be embraced which least restricts the free use of the land.’
Id. at 268, 156 S.E.2d at 239 (quoting 20 Am.Jur.2d, Covenants, Conditions and Restrictions, s. 187 (1965)) (emphasis supplied).
“The key to interpreting restrictive covenants is the intention of the parties.” Robinson v. Pacemaker Investment Co., 19 N.C. App. 590, 595, 200 S.E.2d 59, 61 (1973), cert. denied, 284 N.C. 617, 201 S.E.2d 689 (1974) (citations omitted). The majority believes that the language in the covenants as a whole suggests that the developer intended to restrict the number of structures on the lots as originally platted, and that any other construction would defeat the purpose of the covenants.
*110However, the evidence showed that defendants recorded a plat on 25 May 1990 which showed re-subdivision of lot 4. Defendants recorded a deed with the Nash County Registry conveying Lot 4 from the developer to defendants on 12 April 1999. The plat showing defendants’ subdivision of the lot was of record nearly nine years prior to conveyance of the deed. At no time did plaintiff or the developer object to defendants’ re-subdivision of the lot, or raise any issue about the number of dwellings permitted on the re-subdivided lot.
The words the developer used in the covenant itself are the most indicative of intent: “[n]o building shall be erected, altered, placed or permitted to remain on any lot, other than one detached single family dwelling. ...” The plain meaning of the words in the covenants convey only an intent that a single dwelling be placed on a single lot. The covenants do not prohibit re-subdivision of the lots, or address re-subdivision in any respect.
The effect of the majority’s decision is to enlarge by implication and extend by construction the plain meaning of the words in the covenants. This we cannot do. As the Supreme Court noted in Callaham, the plaintiffs’ proposed plan to subdivide “when interpreted in the light of the applicable rules of law comes within the terms of the restrictive covenants under review. As parties bind themselves so must the courts leave them bound.” Callaham at 626, 80 S.E.2d at 625.
The plain meaning of the words do not prohibit defendants from placing “one detached single family dwelling” on “any lot” when enforced as written and strictly construed against limitation on use. Callaham at 625, 80 S.E.2d at 624; Long at 268, 156 S.E.2d at 239. Accordingly, I respectfully dissent.